Citation Nr: 0739453	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-36 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to November 
1968 and again from July 1983 to July 1985.  He also had 
unverified periods of service in the Hawaii National Guard.
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Honolulu, Hawaii Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1. The veteran served in the Republic of Vietnam, but the 
competent evidence of record does not demonstrate that he 
engaged in combat with the enemy.

2.  No credible supporting evidence establishes or verifies 
that stressors which the veteran alleges to have experienced 
in service actually occurred.

3.  The competent evidence of record fails to establish that 
the veteran has a current PTSD diagnosis based on a verified 
in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

In the present case, VA satisfied its duty to notify by means 
of April 2004 and March 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant that informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence, 
requested that he submit any additional evidence in his 
possession pertaining to the claim, and provided him with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal in the event of the award of the benefit sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini  noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel record and 
private treatment records.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

The Board notes that to date, the RO has not afforded the 
veteran a VA examination specifically to obtain an opinion as 
to whether or not the veteran suffers from PTSD.  Such an 
opinion is "necessary" under 38 U.S.C.A. § 5103A(d)(West 
2002) when: (1) there is competent evidence that the veteran 
has a current disability (or persistent or recurrent symptoms 
of a disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4) (West 2002).  In 
this case, however, as discussed below, the evidence of 
record does not reflect that the veteran engaged in combat 
and he has not presented any evidence to corroborate his 
stressors.  Therefore, the Board finds that there is no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

1.  Service connection, in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

2.  Service connection- PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f)(2007).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997)

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Legal Analysis

The veteran asserts that service connection is warranted for 
PTSD.  His service records demonstrate that he was stationed 
on the U. S. S. Washtenaw County from September 1965 to 
November 1967, which was used to transport troops, supplies, 
and equipment to Vietnam.  The veteran's service personnel 
records also reflect that he was stationed on the U. S. S. 
Eldorado (AGC-11) from November 1967 to November 1968 and 
that during this time, such ship participated in various 
Vietnam War campaigns.  

The veteran contends that his in-service stressors include an 
incident in which he and his ship mates were told to form a 
perimeter on the front of the ship to protect it from the 
Viet Cong.  According to the veteran, they were not trained 
to kill others, but were ordered to fire when they saw the 
enemy.  However, the veteran stated that the Marines came in 
time to help support them.  He also reported another incident 
in which the enemy tried to shoot their ship but missed 
because it did not have a good target system.  According to 
the veteran, when GQ was called, someone in his compartment 
turned on the lights because he could not find his shoes, 
which caused the veteran and others to lose their night 
vision when they went top side, which caused them to run into 
things and not be able shoot at the enemy.  However, the 
veteran stated that a sister ship was able to fire back for 
them and that they did not sustain many causalities.

However, the Board notes that there is no evidence of record 
that establishes the veteran was ever engaged in combat 
activity with the enemy while serving aboard the U. S. S. 
Washtenaw County or the U. S. S. Eldorado.  The Board further 
notes that in January 2006, the veteran was asked to provide 
more detailed information about his reported stressors.  
However, there is no evidence of record that shows that he 
provided any such information.

Further, although the record reflects that the veteran 
received the Vietnam Service Medal with 4 stars, the Vietnam 
Campaign Medal, the Meritorious Unit Commendation Ribbon, and 
the Republic of Vietnam Meritorious Unit Citation (Gallantry 
Cross Medal Color with Palm), there is no evidence that such 
medals/ribbons were awarded for combat and/ or valor.  
Moreover, the record does not reflect that the veteran was 
awarded any other award or decoration indicative of combat-
related service.

Therefore, the Board finds that other than the veteran's 
testimony regarding the occurrence of the aforementioned 
combat-related stressors, the claims folder does not contain 
any objective evidence of their actual occurrence.  The 
veteran's uncorroborated testimony is not sufficient to 
verify the stressor.  Cohen v. Brown, 10 Vet. App. 128, at 
146-47 (1997).  While the record confirms the veteran served 
aboard ships during service, the reported stressor events are 
not necessarily consistent with service aboard ships in 
service, as contemplated by 38 U.S.C.A. § 1154(a).  Thus, the 
Board finds that the evidence of record is not sufficient to 
conclude that the veteran engaged in combat activity with the 
enemy.

The veteran has also reported experiencing non-combat 
stressors.  One stressor involves an incident that occurred 
when he was 17 and boarding the U. S. S. Washtenaw County in 
Japan.  He related that he saw the body bag of someone who 
had committed suicide because he had received a Dear John 
letter from his girlfriend back home.  The veteran further 
stated that a petty officer on watch told him that the only 
way that he would be going home would be in a body bag or at 
the completion of his two year tour of duty.  Other stressors 
that the veteran reported includes an incident in which he 
almost came in contact with a snake that may have been 
poisonous and an incident when he was told that one of his 
shipmates was killed by a tiger.  The veteran also related an 
incident in which he awakened during a surgery and another 
incident in which his ship went on a top secret mission to Da 
Nang and came into contact with a Russian troller.  

With respect to the veteran's claimed non-combat related 
stressors, the Board notes that there must be independent 
evidence to corroborate the veteran's statement as to their 
occurrence.  However, the Board finds that the record does 
not contain any independent evidence that corroborates his 
statements as to the occurrence of these claimed stressors.  
Other than the veteran's testimony regarding the occurrence 
of the aforementioned stressors, the claims folder does not 
contain any additional evidence of their actual happening.  
The Board again notes that the RO requested that the veteran 
provide specific dates as to the occurrence of such 
stressors, but there is no evidence that he submitted such 
information.

With respect to a current PTSD diagnosis, a February 2004 
letter from a nurse from the veteran's Employee Assistance 
Program, reported that the veteran had been seen from 
September 2002 and June 2003 and had been diagnosed with 
PTSD. 
However, in weighing the probative value of such letter, the 
Board is unclear if the nurse who wrote the letter was the 
examiner who diagnosed the veteran with PTSD. Further, the 
Board finds that there is no evidence that such diagnosis of 
PTSD was based on the veteran's reported Vietnam-related 
stressors.  Indeed, the nurse did not provide any rationale 
or clinical basis as to why the veteran was diagnosed with 
PTSD.  In this regard, the Court has held that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record. 
Miller v. West, 11 Vet. App. 345, 348 (1998).  It has also 
held that a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).   Moreover, the Board observes 
that the record does not reflect that the examiner who 
diagnosed the veteran with PTSD reviewed the veteran's claims 
file prior to rendering such diagnosis.  Additionally, as the 
Board has found that there has not been verification of an 
in-service stressor, the Board finds that such diagnosis is 
not competent, probative evidence, as it has not been shown 
to have been based on a verified military stressor.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish a current PTSD diagnosis related to the veteran's 
active military service.  

In conclusion, the Board finds that the competent evidence of 
record fails to establish that the veteran has PTSD that is 
related to his active military service.  The negative 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


